DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/25/2022 has been entered.  Claims 1-2, 4-7, 9, 11, 17-18 have been amended.  Claims 1-20 are currently pending in the application.  The amendment overcomes each objection and rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action of 2/25/2022.

Response to Arguments
	Applicant’s arguments, see pages 2-3, filed 5/25/2022, with respect to the rejection(s) of claim(s) 1, 7, 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to the claims.
Regarding the 3D model being derived from preoperative images, US 20170280970 A1 by Sartor et al. (hereinafter “Sartor”) discloses using camera data generated by endoscopic imaging to generate a 3D map of the surface of the lungs.  Sartor does not disclose generating the 3D model from preoperative images.  However, US 20210290315 A1 by Lampert et al. (hereinafter “Lampert”) discloses planning a surgery by detecting vertebrae 302b from an enhanced CT scan image.  The selected vertebrae are registered and the area is scanned by 3D scanner 105 to generate a scene for analysis.  
Regarding the marker remaining stationary in a field of view, Sartor does not disclose a marker indicative of the location of the area of interest within the patient's lungs, a displayed position of the marker remaining stationary relative to the displayed real-time images of the patient's lungs as the field of view of the second camera changes.  However, Lampert discloses digital representations of the markers indicating the positions of selected vertebrae in the scene that may be superimposed onto the captured image as a reference.  The real-time movement of the vertebrae is tracked using 3D scanner 105 to capture the designated area in the patient.
Please see the rejections under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 recite the limitation "a 3D model" respectively in line 1.  These recitations are indefinite because it is unclear if the limitations refer to the same 3D model previously recited in Claim 1 or an additional 3D model.  The limitations should be amended to read “the 3D model”, “a second 3D model”, or similar, as appropriate.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170280970 A1 by Sartor et al. (hereinafter “Sartor”) in view of US 20210290315 A1 by Lampert et al. (hereinafter “Lampert”).
Regarding Claim 1, Sartor discloses a method of displaying an area of interest within a surgical site, comprising: generating a three-dimensional (3D) model of the lungs of a patient (endoscope imaging of the lungs “L”); identifying a location of an area of interest within the preoperative images; depicting the area of interest within the 3D model of the patient's lungs (imaged region of the lungs “L” in the thoracic cavity; [0052-53]; Fig. 2); determining a topography of a surface of the patient's lungs using a first camera (data from second camera 212 used to generate a 3D map of the surface of the lungs; [0053]), a light source (light source 208), and a structured light pattern source (laser 210 is a structured light scanner) of an endoscope (endoscope 200); displaying, on a monitor associated with the endoscope, real-time images of the patient's lungs captured by a second camera of the endoscope (displaying images from optical camera 206; [0047-48, 52]; Fig. 2), the second camera having a field of view (imaging region of the optical camera); registering the real-time images of the patient's lungs (images displayed at the time the endoscope is advanced; [0052]) with the 3D model of the patient's lungs using the determined topography of the surface of the patient's lungs (captured images are correlated with previous data; [0054]).
Sartor does not disclose generating the 3D model from preoperative images, superimposing, over the real-time images of the patient's lungs, a marker indicative of the location of the area of interest within the patient's lungs, a displayed position of the marker remaining stationary relative to the displayed real-time images of the patient's lungs as the field of view of the second camera changes.  However, Lampert discloses planning a surgery by detecting vertebrae 302b from an enhanced CT scan image.  The selected vertebrae are registered and the area is scanned by 3D scanner 105 to generate a scene for analysis.  The 3D scanner 105 tracks the movement of the vertebrae in real-time to capture the designated area in the patient 102 ([0144-145, 154-155]; Fig. 3A).  Digital representations of the markers may be superimposed onto the captured image as a reference ([0204]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sartor with the imaging configuration disclosed by Lampert with the benefit of compensating for movement of the patient and manipulations by the surgeon during the operation (Lampert [0145]).
Regarding Claim 3, Sartor as modified by Lampert discloses the method according to claim 1.  Sartor further discloses advancing the endoscope within a body cavity of the patient (endoscope is advanced through the thoracic cavity; [0052]).
Regarding Claim 4, Sartor as modified by Lampert discloses the method according to claim 1.  Sartor further discloses wherein generating a 3D model of the lungs of the patient includes acquiring computed tomography (CT) data of the patient's lungs (lungs “L” of the patient “P” can be imaged with a CT scan; [0051-52]).
Regarding Claim 5, Sartor as modified by Lampert discloses the method according to claim 4.  Sartor further discloses wherein generating a 3D model of the lungs of the patient includes acquiring tissue data of the patient's lungs (information obtained from imaging the lungs “L” of patient “P”; [0051-52]).
Regarding Claim 6, Sartor as modified by Lampert discloses the method according to claim 5.  Sartor further discloses comprising storing a software application within a memory of a computer (memory for storing data and software coupled to a computer; [0051]), the computer having a processor configured to execute the software application, which when executed, creates the 3D model of the patient's lungs based on the CT data and the tissue data (data used to generate a 3D map of the surface of the lungs; [0053]).
Regarding Claim 7, Sartor discloses a system for displaying an area of interest within a surgical site, comprising: a computer having a processor configured to execute a software application (a computer processes image data from the endoscope; [0053]), which when executed, creates a three-dimensional (3D) model of a patient's lungs (endoscope imaging of the lungs “L”; [0052]; Fig. 2); and a monitor (video monitor for display; [0008]) associated with the computer and connected to an endoscope (endoscope 200; [0052]; Fig. 2), the monitor configured to display real-time images of the patient's lungs (images displayed at the time the endoscope is advanced; [0052]) captured by a first camera of the endoscope (data from second camera 212 used to generate a 3D map of the surface of the lungs; [0053]), the first camera having a field of view (imaging region of the camera), wherein the processor is configured to determine a topography of the patient's lungs (data from second camera 212 used to generate a 3D map of the surface of the lungs; [0053]) and register the real-time images  of the patient's lungs with the 3D model of the patient's lungs using the determined topography of the surface of the patient's lungs (captured images are correlated with previous data; [0054]). 
Sartor does not disclose generating the 3D model from preoperative images, superimposing, over the real-time images of the patient's lungs, a marker indicative of the location of the area of interest within the patient's lungs, a displayed position of the marker remaining stationary relative to the displayed real-time images of the patient's lungs as the field of view of the first camera changes.  However, Lampert discloses planning a surgery by detecting vertebrae 302b from an enhanced CT scan image.  The selected vertebrae are registered and the area is scanned by 3D scanner 105 to generate a scene for analysis.  The 3D scanner 105 tracks the movement of the vertebrae in real-time to capture the designated area in the patient 102 ([0144-145, 154-155]; Fig. 3A).  Digital representations of the markers may be superimposed onto the captured image as a reference ([0204]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sartor with the imaging configuration disclosed by Lampert with the benefit of compensating for movement of the patient and manipulations by the surgeon during the operation (Lampert [0145]).
Regarding Claim 8, Sartor as modified by Lampert discloses the system according to claim 7.  Sartor further discloses wherein the computer includes a memory for storing computed tomography (CT) data and tissue data associated with the patient's lungs (memory for storing data and software coupled to a computer; [0051]).
Regarding Claim 10, Sartor as modified by Lampert discloses the system according to claim 7.  Sartor further discloses wherein the endoscope is configured to be advanced within a body cavity of the patient (endoscope is advanced through the thoracic cavity; [0052]).
Regarding Claim 11, Sartor as modified by Lampert discloses the system according to claim 7.  Sartor further discloses wherein the preoperative images are computed tomography (CT) images of the patient's lungs (lungs “L” of the patient “P” can be imaged with a CT scan; [0051-52]).
Regarding Claim 12, Sartor as modified by Lampert discloses the system according to claim 7.  Sartor further discloses wherein the computer is configured to acquire tissue data of the patient's lungs (information obtained from imaging the lungs “L” of patient “P”; [0051-52]).
Regarding Claim 13, Sartor as modified by Lampert discloses the system according to claim 7.  Sartor further discloses wherein the endoscope includes a second camera (optical camera 206; [0047-48]; Fig. 2).
Regarding Claim 14, Sartor as modified by Lampert discloses the system according to claim 13.  Sartor further discloses wherein the endoscope includes a light source (light source 208; [0047-48]; Fig. 2).
Regarding Claim 15, Sartor as modified by Lampert discloses the system according to claim 14.  Sartor further discloses wherein the endoscope includes a structured light pattern source (laser 210 is a structured light scanner; [0047-48]; Fig. 2).
Regarding Claim 16, Sartor as modified by Lampert discloses the system according to claim 15.  Sartor further discloses wherein the topography of the patient's lungs is determined using the second camera, the light source, and the structured light pattern source (imaging data used to generate a 3D map of the surface of the lungs is acquired using light source 208, optical camera 206, laser 210, and second camera 212; [0053-54]; Fig. 2).
Regarding Claim 17, Sartor discloses a method of displaying an area of interest within a surgical site, comprising: instructing a processor associated with a computer to execute a software application (a computer processes image data from the endoscope; [0053]), which when executed, creates a three-dimensional (3D) model of a patient's lungs (endoscope imaging of the lungs “L”; [0052]; Fig. 2); displaying real-time images of the patient's lungs (images displayed at the time the endoscope is advanced; [0052]) captured by a first camera (data from second camera 212 used to generate a 3D map of the surface of the lungs; [0053]) of an endoscope (endoscope 200; [0052]; Fig. 2) on a monitor associated with the computer (video monitor for display; [0008]), the first camera having a field of view (imaging region of the camera); and instructing the processor to: determine a topography of the patient's lungs (data from second camera 212 used to generate a 3D map of the surface of the lungs; [0053]); and register the real-time images of the patient's lungs with the 3D model of the patient's lungs using the determined topography of the patient's lungs (captured images are correlated with previous data; [0054]).
Sartor does not disclose generating the 3D model from preoperative images, superimposing, over the real-time images of the patient's lungs, a marker indicative of the location of the area of interest within the patient's lungs, a displayed position of the marker remaining stationary relative to the displayed real-time images of the patient's lungs as the field of view of the first camera changes.  However, Lampert discloses planning a surgery by detecting vertebrae 302b from an enhanced CT scan image.  The selected vertebrae are registered and the area is scanned by 3D scanner 105 to generate a scene for analysis.  The 3D scanner 105 tracks the movement of the vertebrae in real-time to capture the designated area in the patient 102 ([0144-145, 154-155]; Fig. 3A).  Digital representations of the markers may be superimposed onto the captured image as a reference ([0204]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sartor with the imaging configuration disclosed by Lampert with the benefit of compensating for movement of the patient and manipulations by the surgeon during the operation (Lampert [0145]).
Regarding Claim 19, Sartor as modified by Lampert discloses the method according to claim 17.  Sartor further discloses wherein determining the topography of the patient's lungs includes determining the topography of the patient's lungs using a second camera, a light source, and a structured light pattern source associated with the endoscope (imaging data used to generate a 3D map of the surface of the lungs is acquired using light source 208, optical camera 206, laser 210, and second camera 212; [0053-54]; Fig. 2).
Regarding Claim 20, Sartor as modified by Lampert discloses the method according to claim 17.  Sartor further discloses wherein instructing the processor associated with the computer to execute the software application includes acquiring computed tomography (CT) data and tissue data of the patient's lungs (information including CT scan information obtained from imaging the lungs “L” of patient “P”; [0051-52]).

Claims 2, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sartor in view of Lampert as applied to claims 1, 7, 17 above, and further in view of US 20210137621 A1 by Ummalaneni et al. (hereinafter “Ummalaneni”).
Regarding Claim 2, Sartor as modified by Lampert discloses the method according to claim 1.  Sartor does not disclose displaying, when the area of interest is outside of the field of view of the second camera, information indicative of a direction in which the area of interest is located relative to the field of view of the second camera.  However, Lampert discloses 3D scanner 105 which tracks the movement of the vertebrae 302b in real-time to capture the designated area in the patient 102 ([0144-145, 154-155]; Fig. 3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sartor with the imaging configuration disclosed by Lampert with the benefit of compensating for movement of the patient and manipulations by the surgeon during the operation (Lampert [0145]).
Further, Ummalaneni discloses an imaging instrument that captures reference images over a field of view of the instrument.  Within the reference frame 368 as shown in Fig. 19B, control frame indicators 392, 394, 396, and 398 are included on the display to show the direction of actuation of the imaging instrument in relation to the field of view shown as reference.  A control signal may then be provided to adjust control frame 390 to match the desired frame ([0118-119]; Fig. 19B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sartor with directional information regarding the area of interest as disclosed by Ummalaneni with the benefit of providing consistent motor control to the instrument during use (Ummalaneni [0119]). 
Regarding Claim 9, Sartor as modified by Lampert discloses the system according to claim 7.  Sartor does not disclose displaying, when the area of interest is outside of the field of view of the second camera, information indicative of a direction in which the area of interest is located relative to the field of view of the second camera.  However, Lampert discloses 3D scanner 105 which tracks the movement of the vertebrae 302b in real-time to capture the designated area in the patient 102 ([0144-145, 154-155]; Fig. 3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sartor with the imaging configuration disclosed by Lampert with the benefit of compensating for movement of the patient and manipulations by the surgeon during the operation (Lampert [0145]).
Further, Ummalaneni discloses an imaging instrument that captures reference images over a field of view of the instrument.  Within the reference frame 368 as shown in Fig. 19B, control frame indicators 392, 394, 396, and 398 are included on the display to show the direction of actuation of the imaging instrument in relation to the field of view shown as reference.  A control signal may then be provided to adjust control frame 390 to match the desired frame ([0118-119]; Fig. 19B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sartor with directional information regarding the area of interest as disclosed by Ummalaneni with the benefit of providing consistent motor control to the instrument during use (Ummalaneni [0119]). 
Regarding Claim 18, Sartor as modified by Lampert discloses the method according to claim 17.  Sartor does not disclose displaying, when the area of interest is outside of the field of view of the second camera, information indicative of a direction in which the area of interest is located relative to the field of view of the second camera.  However, Lampert discloses 3D scanner 105 which tracks the movement of the vertebrae 302b in real-time to capture the designated area in the patient 102 ([0144-145, 154-155]; Fig. 3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sartor with the imaging configuration disclosed by Lampert with the benefit of compensating for movement of the patient and manipulations by the surgeon during the operation (Lampert [0145]).
Further, Ummalaneni discloses an imaging instrument that captures reference images over a field of view of the instrument.  Within the reference frame 368 as shown in Fig. 19B, control frame indicators 392, 394, 396, and 398 are included on the display to show the direction of actuation of the imaging instrument in relation to the field of view shown as reference.  A control signal may then be provided to adjust control frame 390 to match the desired frame ([0118-119]; Fig. 19B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sartor with directional information regarding the area of interest as disclosed by Ummalaneni with the benefit of providing consistent motor control to the instrument during use (Ummalaneni [0119]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170172382 A1
US 20200015907 A1
US 20180020932 A1
US 20190231220 A1
US 20190105007 A1
US 20210290319 A1

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795